Oliveto Holdings, Inc. v Denis W. Light, PLLC (2016 NY Slip Op 02063)





Oliveto Holdings, Inc. v Denis W. Light, PLLC


2016 NY Slip Op 02063


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
ROBERT J. MILLER
BETSY BARROS, JJ.


2014-04260
 (Index No. 69136/13)

[*1]Oliveto Holdings, Inc., appellant, 
vDenis W. Light, PLLC, et al., respondents.


Feinstein & Naishtut, LLP, Rye Brook, NY (Steven D. Feinstein of counsel), for appellant.
Raneri, Light & Sarro, PLLC, White Plains, NY (Michael J. Raneri of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), dated March 13, 2014, which granted the defendants' motion pursuant to CPLR 3211(a)(5) to dismiss the complaint as time-barred.
ORDERED that the order is affirmed, with costs.
The defendants demonstrated, prima facie, that the plaintiff's legal malpractice cause of action accrued more than three years prior to the time this action was commenced. In opposition, the plaintiff failed to raise a question of fact (see CPLR 214[6]; Benjamin v Allstate Ins. Co., 127 AD3d 1120; Landow v Snow Becker Krauss, P.C., 111 AD3d 795; Elstein v Phillips Lytle, LLP, 108 AD3d 1073; DeStaso v Condon Resnick, LLP, 90 AD3d 809; McCormick v Favreau, 82 AD3d 1537). Accordingly, the Supreme Court properly granted the defendants' motion pursuant to CPLR 3211(a)(5) to dismiss the complaint on the ground that it was barred by the applicable statute of limitations.
MASTRO, J.P., DILLON, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court